Exhibit 10.8

FINAL FORM

Aramark

AMENDED AND RESTATED FORM OF PERFORMANCE STOCK UNIT AWARD

 

1.

Grant of PSUs. Aramark (formerly known as ARAMARK Holdings Corporation) (the
“Company”) hereby grants the opportunity to vest in a number of Performance
Stock Units determined based on the “Target Number of PSUs” set forth on the
Certificate of Grant attached to this Award and made a part hereof (the
“Certificate of Grant”) to the Participant, on the terms and conditions
hereinafter set forth including on Schedule I which is made a part hereof. This
grant is made pursuant to the terms of the Company 2013 Amended and Restated
Stock Incentive Plan (the “Plan”), which Plan, as amended from time to time, is
incorporated herein by reference and made a part of this Award. Each Performance
Stock Unit (a “PSU”) represents the unfunded, unsecured right of the Participant
to receive a share of Common Stock of the Company (each a “Share”), subject to
the terms and conditions hereof, on the date(s) specified herein. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan
and the Certificate of Grant.

 

2.

Performance and Service Vesting Conditions.

Subject to the remainder of the terms and conditions of this Award, so long as
the Participant continues Employment through the relevant Vesting Dates the
Participant shall (a) earn, and be eligible to become vested in, a number of
PSUs equal to a percentage of the Target Number of PSUs based on the level of
the Company’s achievement of the performance conditions, with respect to the
applicable performance period (the “Performance Period”), each as set forth on
Schedule I, on the date such achievement is certified by the Committee following
the end of the Performance Period (the “Determination Date”) (such number of
PSUs, once established, the “Earned PSUs”) and (b) on each applicable Vesting
Date (or on the Determination Date, if it occurs after a Vesting Date), become
vested in the corresponding percentage of the Earned PSUs, each as set forth on
the Certificate of Grant.

 

3.

Payment of Shares.

 

  (a)

The Company shall, subject to the remainder of this Award, transfer to the
Participant a number of Shares of the Company equal to the number (if any) of
Earned PSUs under this Award at such time as the Participant becomes vested
under the provisions of Section 2 above in the right to such transfer (x) as set
forth on the Certificate of Grant under each “Vesting Date”, as applicable, so
long as the Participant remains employed with the Company or any of its
Affiliates through each such Vesting Date, or (y) as otherwise provided in
Section 3(b) or (c) below (in whole Shares only with the Participant receiving a
cash payment equal to the Fair Market Value of any fractional Share on or about
the transfer date); provided, however, that in the event a Vesting Date occurs
prior to the Determination Date, no transfer of Shares shall occur until the
Determination Date.



--------------------------------------------------------------------------------

  (b)

Notwithstanding Section 3(a) of this Award,

 

  (i)

upon Participant’s Disability (a “Special Termination”), which occurs prior to
the Determination Date, the PSUs shall remain outstanding and unvested through
the Determination Date, and the Specified Portion (as defined below) of the
Earned PSUs (if any) scheduled to vest on the Determination Date shall become
vested PSUs as of the Determination Date; and Shares equal to such number of
Earned PSUs shall be transferred on or as soon as practicable following the
Determination Date, and the remaining PSUs which do not become vested pursuant
to this clause (i) shall be automatically forfeited; for purposes of this
Section 3(b)(i), the term “Specified Portion” shall mean (x) one-third (1/3) if
the Special Termination occurs prior to the beginning of the second fiscal year
of the Performance Period, (y) two-thirds (2/3) if the Special Termination
occurs on or after the beginning of the second fiscal year of the Performance
Period and prior to the beginning of the third fiscal year of the Performance
Period and (z) the entire amount if the Special Termination occurs on or after
the beginning of the third fiscal year of the Performance Period;

 

  (ii)

upon Participant’s death or Retirement with Notice (as defined below), (A) which
occurs prior to the Determination Date, the PSUs shall remain outstanding and
unvested through the Determination Date, and the installment of Earned PSUs (if
any) scheduled to vest on each remaining Vesting Date shall become vested PSUs
as of each such Vesting Date and (B) which occurs after the Determination Date,
the installment of Earned PSUs (if any) scheduled to vest on each remaining
Vesting Date shall immediately become vested PSUs; and, in either case of (A) or
(B), as applicable, Shares equal to the number of Earned PSUs scheduled to vest
on the applicable Vesting Date shall be transferred, and the remaining PSUs
which do not become vested pursuant to this Section shall be forfeited; and

 

  (iii)

upon a Termination of Relationship for any reason other than as set forth in
clauses (i) and (ii) above, all outstanding PSUs shall be forfeited and
immediately cancelled; provided, however, that in the case of a Termination of
Relationship after a Vesting Date but prior to the Determination Date, the
corresponding portion of Earned PSUs (if any) shall remain outstanding and shall
become vested PSUs as of the Determination Date.

 

  (c)

Also notwithstanding Section 3(a) or (b) of this Award, in accordance with the
terms of Section 13 of the Plan, in the event of a Termination of Relationship
of the Participant by the Company or any of its Affiliates (or successors in
interest) without Cause or by the Participant for Good Reason, in each case,
that occurs within two years following a Change of Control, the following
treatment (under clauses (i) or (ii), as applicable) will apply with respect to
any then outstanding PSUs:

 

  (i)

if such termination occurs prior to the Determination Date, then such
Performance Period (to the extent not completed) shall end as of such date,

 

2



--------------------------------------------------------------------------------

  then the Target Number of PSUs shall become vested on the date of such
Termination of Relationship, and a number of Shares equal to such number of PSUs
shall be distributed to the Participant as soon as practicable following the
date of such Termination of Relationship; or

 

  (ii)

if such termination occurs on or following the Determination Date, then the
Earned PSUs (if any) shall immediately become vested on the date of such
Termination of Relationship and a number of Shares equal to such number of
Earned PSUs shall be distributed to the Participant as soon as practicable
following the date of such Termination of Relationship;

provided that the Committee may determine that, in lieu of Shares and/or
fractional Shares deliverable to the Participant under clauses (i) or (ii)
above, the Participant shall receive a cash payment equal to the Fair Market
Value of such Shares (or fractional Shares, as the case may be) on the Change of
Control.

 

  (d)

Upon each vesting event of any Earned PSUs and the corresponding transfer of
Shares as a result thereof, in each case in accordance with Sections 3(a), 3(b)
or 3(c) of this Award, as applicable, the Earned PSUs with respect to which
Shares have been transferred hereunder shall be extinguished on the relevant
transfer dates. In compliance with Section 409A of the Code, in no event shall
any transfer occur later than March 15 of the calendar year following the
calendar year in which the applicable vesting event occurs under this Award.

 

  (e)

As used herein, the term “Retirement with Notice” means the Participant’s
Termination of Relationship due to his retirement from the Company and its
Affiliates after providing the Company with at least 6 months’ prior written
notice of such intended retirement (and with such notice having been delivered
upon or after the Participant’s attainment of age 62) after achieving
(consecutively, disregarding breaks in service, or a combination thereof) at
least five (5) full years of employment with the Company and its Affiliates
following October 7, 2019 (or such earlier date as approved by the Committee in
its sole discretion); provided, however, that if the Company involuntarily
terminates the Participant without Cause or the Participant dies or incurs a
Disability after the Participant delivers the notice described in this sentence,
such termination shall not fail to qualify as a “Retirement with Notice” by
virtue of the termination occurring less than the number of months of the notice
period after the notice date, such that, for purposes of this Section 3, the
Participant shall not be treated as having had a Termination of Relationship
prior to the effective date of the Retirement with Notice; and provided,
further, that the Committee may, in its sole discretion, waive any such notice,
in whole or in part, as may be required for Participant to effect a Retirement
with Notice.

 

4.

Dividends.

 

  (a)

If on any date while PSUs are outstanding hereunder, the Company shall pay any
dividend on the Shares (other than a dividend payable in Shares), the number of
PSUs (if any) held by the Participant shall be increased by a number equal to:
(a)

 

3



--------------------------------------------------------------------------------

  the product of (x) the number of outstanding PSUs held by the Participant as
of the related dividend record date, multiplied by (y) a dollar amount equal to
the per Share amount of any cash dividend (or, in the case of any dividend
payable in whole or in part other than in cash or Shares, the per Share value of
such dividend, as determined in good faith by the Committee), divided by (b) the
Fair Market Value of a Share on the payment date of such dividend.

 

  (b)

In the case of any dividend declared on Shares that is payable in the form of
Shares, the number of PSUs, if any, held by the Participant shall be increased
by a number equal to the product of (I) the number of outstanding PSUs held by
the Participant as of the related dividend record date, multiplied by (II) the
number of Shares (including any fraction thereof) payable as a dividend on a
Share. Shares shall be transferred with respect to all additional PSUs granted
pursuant to this Section 4 at the same time as Shares are transferred with
respect to the Earned PSUs to which such additional PSUs were attributable.

 

  (c)

For purposes of this Section 4, the number of PSUs held by the Participant as of
the applicable dividend record date shall be deemed to equal (i) zero (0), if
such dividend record date occurs prior to the Determination Date or (ii) the
Earned PSUs (if any) (with any additional PSUs granted pursuant to this
Section 4 to be added to the Earned PSUs held by Participant), if such dividend
record date occurs after the Determination Date; provided that, if any dividend
on Shares was paid by the Company during the period beginning on the Date of
Grant and ending on the Determination Date, on the Determination Date, an
additional number of PSUs calculated in accordance with this Section 4, assuming
Participant had held the number of Earned PSUs (if any) on the record date of
such dividend(s), shall be immediately added to the number of Earned PSUs
established as of the Determination Date.

 

5.

Adjustments Upon Certain Events. In the event of any event described in
Section 12 of the Plan occurring after the Date of Grant, the adjustment
provisions (including cash payments) as provided for under Section 12 of the
Plan shall apply (without duplication of any dividend adjustments reflected
pursuant to Section 4 hereof).

 

6.

Restriction on Transfer. The PSUs may not be transferred, pledged, assigned,
hypothecated or otherwise disposed of in any way by the Participant, except
(i) if permitted by the Board or the Committee, (ii) by will or the laws of
descent and distribution or (iii) pursuant to beneficiary designation procedures
approved by the Company, in each case in compliance with applicable laws. The
PSUs shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the PSUs contrary to the provisions of this Award or the Plan shall be null and
void and without effect.

 

7.

Data Protection. By accepting this Award, the Participant consents to the
processing (including international transfer) of personal data as set out in
Exhibit A attached hereto for the purposes specified therein and to any
additional or different processes required by applicable law, rule or
regulation.

 

4



--------------------------------------------------------------------------------

8.

Participant’s Employment. Nothing in this Award or in the PSU shall confer upon
the Participant any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with the right of the Company and its
Affiliates, in their sole discretion, to terminate the Participant’s employment
or to increase or decrease the Participant’s compensation at any time.

 

9.

No Acquired Rights. The Committee or the Board has the power to amend or
terminate the Plan at any time and the opportunity given to the Participant to
participate in the Plan and the grant of this Award is entirely at the
discretion of the Committee or the Board and does not obligate the Company or
any of its Affiliates to offer such participation in the future (whether on the
same or different terms). The Participant’s participation in the Plan and the
receipt of this Award is outside the terms of the Participant’s regular contract
of employment and is therefore not to be considered part of any normal or
expected compensation and that the termination of the Participant’s employment
under any circumstances whatsoever will give the Participant no claim or right
of action against the Company or its Affiliates in respect of any loss of rights
under this Award or the Plan that may arise as a result of such termination of
employment.

 

10.

No Rights of a Stockholder. The Participant shall not have any rights as a
stockholder of the Company until the Shares in question have been registered in
the Company’s register of stockholders.

 

11.

Withholding.

 

  (a)

The Participant will pay, or make provisions satisfactory to the Company for
payment of any federal, state, local and other applicable taxes required to be
withheld in connection with any issuance or transfer of Shares under this Award
and to take such action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. If Participant has not
made payment for applicable taxes, such taxes shall be paid by withholding
Shares from the issuance or transfer of Shares due under this Award, rounded
down to the nearest whole Share, with the balance to be paid in cash or withheld
from compensation or other amount owing to the Participant from the Company or
any Affiliate, and the Company and any such Affiliate is hereby authorized to
withhold such amounts from any such issuance, transfer, compensation or other
amount owing to the Participant.

 

  (b)

If the Participant’s employment with the Company terminates prior to the
issuance or transfer of any remaining Shares due to be issued or transferred to
the Participant under this Award, the payment of any applicable withholding
taxes with respect to any such issuance or transfer shall be made through the
withholding of Shares from such issuance or transfer, rounded down to the
nearest whole Share, with the balance to be paid in cash or withheld from
compensation or other amount owing to the Participant from the Company or any
Affiliate, as provided in Section 11(a) above.

 

12.

Section 409A of the Code. The provisions of Section 14(v) of the Plan are hereby
incorporated by reference and made a part hereof.

 

5



--------------------------------------------------------------------------------

13.

PSUs Subject to Plan. All PSUs are subject to the Plan. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.

 

14.

Notices. All notices, claims, certifications, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, email or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:

If to the Company, to:

Aramark

2400 Market Street

Philadelphia, Pennsylvania 19103

Attention: General Counsel

If to the Participant, to him or her at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.

 

15.

Waiver of Breach. The waiver by either party of a breach of any provision of
this Award must be in writing and shall not operate or be construed as a waiver
of any other or subsequent breach.

 

16.

Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AWARD, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

17.

Modification of Rights; Entire Agreement. The Participant’s rights under this
Award and the Plan may be modified only to the extent expressly provided under
this Award or under Sections 14(a) and (b) of the Plan. This Award and the Plan
(and the other writings

 

6



--------------------------------------------------------------------------------

  referred to herein) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersede all prior written
or oral negotiations, commitments, representations and agreements with respect
thereto.

 

18.

Severability. It is the desire and intent of the parties hereto that the
provisions of this Award be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this Award shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Award or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Award or affecting the validity or
enforceability of such provision in any other jurisdiction.

Name: [see Certificate of Grant - Participant]

Date:    [Acceptance Date]

[Note: Grant will be accepted electronically.]

 

7



--------------------------------------------------------------------------------

Exhibit A

DATA PROTECTION PROVISION

 

  (a)

By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant’s employer.

These data will include data:

(i)    already held in the Participant’s records such as the Participant’s name
and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;

(ii)    collected upon the Participant accepting the rights granted under the
Plan (if applicable); and

(iii)     subsequently collected

by the Company or any of its Affiliates and/or agents in relation to the
Participant’s continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).

 

  (b)

This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

 

  (c)

In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates and/or agents. Data may be transferred not only within the
country in which the Participant is based from time to time or within the EU or
the European Economic Area1 (“EEA”), but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for

 

1 

The European Economic Area is composed of 27 member states of the European Union
plus Iceland, Liechtenstein and Norway.

 

8



--------------------------------------------------------------------------------

  the purposes described in paragraph (a) above:

(i)    Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates such as printers and mail houses engaged to print or distribute
notices or communications about the Plan;

(ii)    regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;

(iii)    actual or proposed merger or acquisition partners or proposed assignees
of, or those taking or proposing to take security over, the business or assets
or stock of the Company or its Affiliates and their agents and contractors;

(iv)    other third parties to whom the Company or its Affiliates and/or agents
may need to communicate/transfer the data in connection with the administration
of the Plan, under a duty of confidentiality to the Company and its Affiliates;
and

(v)    the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.

Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or EEA. Countries to which data are
transferred include the USA and Bermuda.

All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.

The Participant may access, modify, correct or withdraw consent to process most
Personal Information about the Participant by contacting the local data
protection officer in the country in which the Participant is based. Please
note, however, that certain Personal Information about the Participant may be
exempt from such access, correction, objection, suppression or deletion rights
pursuant to applicable data protection laws, if the Participant has a complaint
regarding the manner in which personal information relating to the Participant
is dealt with, the Participant should contact the appropriate local data
protection officer referred to above.

 

  (d)

The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.

 

9